AO 245B (Rey, 01) 18)    Judgment in a Crimin.t.ll Case
                         Sheet I
                                                                                                                                FILED
                                                                                                                                  JAN 1 0 ZO!
                                              UNITED STATES DISTRICT COURT
                                                                   District of Montana
                                                                             )
               UNITED STATES OF AMERICA                                      )    JUDGMENT IN A CRIMINAL CASE
                                      v.                                     )
                                                                             )
                        COL TEN LEE SHAMBO                                       Case Number: CR 18-54-GF-BMM-01
                                                                             )
                                                                             )    USM Number: 17288-046 

                                                                             )

                                                                             )     R. Hank Branom
                                                                                  Defendant's Attorney
                                                                             )
THE DEFENDANT: 

6Zl pleaded gUilty to count(s)             1 of the Indictment 

o pleaded nolo contendere to count(s)
   which was accepted by the court,
o was found guilty on count(s)
   after a plea of not guilty,

The defendant is adjudicated guilty of tnese offenses:

Title & Section                       Nature of Offen.e                                                          Offense Ended
 18 U,S,C. § 117(a)                     Domestic Abuse by Habitual Offender                                        9/10/2017                      1




       The defendant is sentenced as provided in pages 2 through                 7          of this judgment, The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.

6Zl The defendant has been found not guilty on count(s)             Count I in indict",me=,-,nt,-,4",:-"18",C=R",OO~O",5",3,,--O,,,1,--_ _ _ _ _ _ _ __
6Zl C"unt( s)
                 ~--------------
                                                     Ii'! is        o are dismissed on the motion of the United States,
         It is ordered that the defendant must notify the United States attorney for this district ",ithin 30 days ofany cbange ofname, residence,
or mailing address until all fines, restitutIon, costs, and special assessments imposed bv this judgment are fully paid. Ifordered to pay restitution,
the defendant must notify the court and United States attorney of material cbanges         in economtc circumstances.




                                                                            Brian MOrTis, United States District Judge
                                                                           Name and Tide of Judge
AO 24SB (Rev. 02! 18) Judgment in Criminal Case
                      Sheet 2 - Imprironment

                                                                                                       Ju<lg,ment --- Page   _",2_ of   7
 DEFENDANT: COLTEN LEE SHAMBO
 CASE NUMBER: CR 18-54-GF-BMM-01

                                                             IMPRISONMENT
         The defendant is hereby commil1ed to the custody of the Federal Bureau of Prisons to be imprisoned for a total 

 tenn of: 


  Thirty three (33) months




     o     The court makes the fotlowing recommendations to the Bureau of Prisons:

  Mr. Shambo should receive a 196 day credit lor time served. Mr. Shambo should be considered lor the 500 hour RDAP
  program. Mr. Shambo should be placed in the federal facility located In Englewood, Colorado.


     III   The defendant is remanded to the custody ofthe United States Marshal.

     o     The defundant shall surrender to the United States Marshal for this district:

           o   at      ________ 0                     a.m.      o   p.m.     on
                                                                                   .__ _ - - - - - - ­
                                                                                                ..

           o   as notified by the United States Marshal.

     o     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           o   before 2 p.m. on

           o   as notified by the United States Marshal.

           o   as notified by the Probation or Pretrial Services Office.


                                                                    RETURN
 I have executed this judgment as follows:




           Defendant delivered Oil                                                         to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certilied copy of this judgment.



                                                                                                     UMTEDSTATES MARSHAL



                                                                           By --------nm~~~~~~~~------­
                                                                                    DBPL'TY UNITED STATES MARSHAL
AO 245B (Rev, 02/18) Judgment in a Criminal Case
                     Sheet :3   Supervised ReleQse


DEFENDANT: COLTEN LEE SHAMBO
CASE NUMBER: CR 18-54-GF-8MM-01
                                                      SUPERVISED RELEASE
Cpon release from imprisonment, you will be on supervised release for a tenn of:
  Two (2) years




                                                     MANDATORY CONDITIONS

1. 	   You must not commit another federal. state or local crime.
2. 	   You must not unlawfully possess a controlled substance.
3. 	   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court
              o    The above drug testing condItion is suspended, based on the court's determination that you
                   pose a low risk of future s.ubstance abuse. (check if applicable)
4.      0   You must make restitution in accordance with 18 U.s.C. §§ 3663 and 3663A or any other 'tatute authorizing a sentence of
            restitution. (check ifapplIcable)
5.      ~ You must cooperate in the collection or DNA as directed by the probation officer. «heck i{appllcabJe)
6.      0 You must comply with the requirements or the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, el seq.) a,
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside. work, are a student, or were convicted of a qualifYing offense. (check ifappUcable)
7.      0 You must participate in an approved program for domestic violenee. (checJdlfJPplicabfe)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 AD 2458 (Rev" 02/18) Judgment in a Criminal Case
                      Sheet 3A - Supervised Release
                                                                                                 Judgment-Pllge   __4,--_       of _ _-,-f___
DEFENDANT: COLTEN LEE SHAMBO
CASE NUMBER: CR 18-54-GF-8MM-01

                                       STANDARD CONDITIONS OF SUPERVISION
As part ofyour supervised release. you must comply with the follow1ng standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
oflicers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I, 	 You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours ofyour 

        release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time 

        frame. 

2,      After initially reporting to the probation office. you win receive instructions from the court or the probation officer about how and
        when you must report to the probation officer, and you must report to the probation officer as instructed,
3,      You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
        court Of thc probation officer,
4,      You must answer truthfully the questions asked by your probation officer,
5,      You must live at a place approved by the probation officer. Ifyou plan to change where you live or anything about your living
        arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change, Ifnotirying
        the probation otlicer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
        hours of becoming aware of a change or expected change.
6. 	    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must pennit the probation offIcer to
        take any items prohibited by the conditions of your supervision that he or she observes in plain view,
7, 	    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation ofticer excuses you from
        doing so, Tfyou do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
        you from doing so, If you plan to change where you work or anything about your work (such as your position or your job
        responsibilities), you must notify the probation officer at least 10 days before the change, If notirying the probation officer at least 10
        days in advance is not possible due to unanticipated circumstances, YOll must notify the probation ofticer within 72 hours of
        becoming aware of a change or expected change.
8. 	    Vou must not communicate or interact with someone yOll know is engaged in criminal activity. If you know someone has been
        convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission ofthe
        probation officer.
9, 	    If you are arrested or questioned by a Jaw enforcement officer, you must notify the probation officer within 72 hours,
10. 	   You must not O'WD. possess, or have access to a fireann, ammunition, destructive device. or dangerous weapon (i.e" anything that was
        designed, or was modified fOf, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
(1. 	   You must not act or make any agreement v,.ith a law enforcement agency to act as a confidential human source or infonnant without 

        first getting the permission of the court 

12, 	   If the probation offieer determines that you pose a risk to another person (including an organization), the probation officer may
        require you to notify the person about the risk and you must comply with that instruction, The probation officer may contact the
        person and confinn that you have notified the person about the risk,
13, 	   You must foHow the instntctions of the probation officer related to the conditions ofsupervision,



U.S. Probation Office Use Only
A u.s, probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions, For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions. available at: www.uscourts.gov.


Defendant's Signature 	                                                                                     Date _ _ _ _ _ _ _ _ _ __
 AO 245B(Rev. OllIS) Judgment in a Criminal Cas;
                     Sheet 3D ~ Supervised Release
                                                                             Judgment   Page   m~        7_
                                                                                                    of ____
DEFENDANT: COLTEN LEE SHAMBO
CASE NUMBER: CR 18-54-GF-BMM-01

                                       SPECIAL CONDITIONS OF SUPERVISION

 1. The defendant shall have no contact with the victim in the instant offense.

2. The defendant shall participate in a program for mental health treatment with a focus on domestic
violence/anger management, as deemed necessary by the United States Probation Office, until such
time as the defendant is released from the program by the probation office. The defendant is to pay
part or all of the cost of this treatment, as diracted by the United States Probation Office.

3. The defendant shall submit his person, residence, vehicles, and papers, to a search, with or without
a warrant by any probation officer based on reasonable suspicion of contraband or evidence in
violation of a condition of release. Faiture to submit to search may be grounds for revocation. The
defendant shall warn any other occupants that the premises may be subject to searches pursuant to
this condition. The defendant shall allow seizure of suspected contraband for further examination.

4. The defendant shall participate in and successfully complete a program of substance abuse
treatment as approved by the United States Probation Office, until the defendant is released from the
program by the probation office. The defendant is to pay part or all of the cost of this treatment, as
directed by the United States Probation Office.

5. The defendant shall abstain from the consumption of alcohol and shall not enter establishments
where alcohol is the primary item of sale.

6. The defendant shall partiCipate in substance abuse testing, to include not more than 104 urinalysis
tests, not more than 104 breathalyzer tests, and not more than 36 sweat patch applications annually
during the period of supervision. The defendant shall pay all or part of the costs of testing as directed
by the United States Probation Office.

7. The defendant shall not possess, ingest or inhale any toxic substances such as, but not limited to,
synthetic marijuana, kratom and/or synthetic stimulants such as bath salts and spice, that are not
manufactured for human consumption, for the purpose of altering his mental or physical state.

8. The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or
possess a medical marijuana card or prescription.
AO 24SB (Rev. 02/11\)   Judgment in a Criminal Case
                        Sheet 5 _.- Criminal Monetary Penalties
                                                                                                      Judgment   Page   _-,6,,-_   of      7
 DEFENDANT: COLTEN LEE SHAMBO
 CASE NUMBER: CR 18·54-GF-BMM-Ol
                                                  CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                  JVTA A"e,sm<nt·                   Fine                 Restitution
 TOTALS             $ 100.00                       $ N/A                         $ WAIVED                 $ N/A



 o 	 The detennination of restitution is deferred until           ____ . An Amended Judgme1lf in a Criminal Case (AO 245C) will be entered
      after such detennination.

 o 	 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      lithe defendant makes a partial pa'Vment, each payee shall receive an approximately proportioned 'pa~ent, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.s.c. § 3664(1), all nonfederal victims must be paid
      before the United States is paId.                                                        .

 Name of Payee 	                                                      TotaJ l..oss**          R""titution Ordered         Priority or Percentage




 TOTALS 	                              $                          0.00         $ _ _ _ _ _ _0.00



 o	    Restitution amount ordered pursuant to plea agreement $

 o	    The defendant must pay interest on restitution and a flOe of more than $2,500, unless the restitution or fine is paid in lull before the
       fifteenth day after the date of the judgment, pursuant 10 18 U.S.C. § 3612(1). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.s.C. § 3612(g).

 o	    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       o 	 the interest requirement is waived for the o fine 0 restitution.
       o 	 the interest requirement for the o fine 0 restitution is modified as follows:
• lustice for Victims of Trafficking Act of20l5, Pub. L No. 114-22 . 

•• Findings for the total amount oflossesare required under Chapters 109A, 110, llOA, and 113A of Title 18 for offenses committed on or 

after September 13,1994, but before April 23, 1996. 

A0245B (Rev 02/18) Judgment tna Criminal Case
                         Sheet 6 - Scbedule of Payments
                                                                                                               Judgment -          7_ of
                                                                                                                            Page _ _           ._ _7_.._
DEFENDANT: COL TEN LEE SHAMBO
CASE !'lUMBER: CR 18-54-GF-BMM-01


                                                          SCHEDULE OF PAYMENTS

Haying assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as foUows:

A     0	       Lump sum payment of $                              due immediately, balance due

               0     not later than                                   ~   or 

               0     in accordance with    0 C,       0    D,    0        E) or    o    Fbelow;or 


B     0	       Payment to begin irrunediately (I1llIY be combined with            DC,       OD,or       o F below); or
C     0        Payment in equal                 (e,g., weekly, monthly, quarterly) installments of $                             oyer a period of
              _ _ _ _ _ (e.g" montlM oryears), to corrunence                      (e.g., 30 or 60 days) after the date of this Judgment; or

D     0 	 Payment in equal                            (e.g.. weekly, monthiy. quarterly) installments of $                          over a period of
              _ _ _;:-_ (e.g., months or years),      to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
               term of supervision; or

E     0	       Payment during the tenn of supervised release will commence within                  (e.g., 30 or 60 days) aller release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     IZI 	    Special instructions regarding the payment of criminal monetary penalties:

                Special assessment shall be immediately due and payable. While incarcerated, criminal monetary penalty
                payments are due during imprisonment at the rate of not less than $25 per quarter, and payment shall be through
                the Bureau of Prisons' Inmate Financial Responsibility Program. Criminal monetary payments shall be made to
                the Clerk, United States District Court, Missouri River Courthouse, 125 Central Avenue West, Suite 110, Great
                Falls, MT 59404, **Assessment Colten Lee Shambo**,
Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment. payment ofcriminal monetary penalties is due during
the period afimprisanmenL All criminal monetary penalties, except those payments made through the Federal Bureau afPrisons' Inmate
Financial Responsibjlity Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed,



o    Joint and Several

     Defendant and Co-Derendant Names and Case Numbers (includingdefendanlnumber), Total Amount, Joint and Several Amount,
     and corresponding payee, if a p p r o p r i a t e . '                                                               .




o    The defendant shall pay the cast of prosecution.

o    The defendant shall pay the following court oost(s):

o    The defendant shall forfeit the defendant'S interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) cost<, including cost of prosecution and court costs.
